 

LOGO [g846045g62y44.jpg]

 

+1 512 · 777 · 2970

www.rmn.com

 

RetailMeNot, Inc.

301 Congress Ave, Ste. 700

Austin, TX 78701

U.S.A.

 

 

 

Exhibit 10.27

 

August 8, 2014

 

Eric Korman

Via Email

 

Re: RetailMeNot, Inc. Board of Directors

 

Dear Eric:

 

On behalf of the Nominating and Corporate Governance Committee of Board of
Directors of RetailMeNot, Inc. (the “Company”), I am pleased to extend to you an
offer to join the Company’s Board of Directors (the “Board”) effective upon your
acceptance of the terms contained in this Offer Letter. Enclosed are the
following documents for your review:

 

•    Directors’, Executive Officers’ and Principal Stockholders’ Questionnaire;

 

•    Nondisclosure Agreement; and

 

•    Indemnification Agreement to be entered into effective upon your
appointment.

 

This offer is contingent upon your completion of the Nondisclosure Agreement,
your satisfactory completion of the Directors’, Executive Officers’ and
Principal Stockholders’ Questionnaire, concluding a satisfactory background
check and the formal approval of your appointment by the Board. Subject to the
approval of the Company’s Compensation Committee, you will receive an initial
(i) option grant entitling you to purchase that number of shares of our Series 1
common stock equal to $150,000 divided by the then current Black-Scholes-Merton
value of our Series 1 common stock and (ii) restricted stock unit grant
entitling you to receive that number of shares of our Series 1 common stock
equal to $150,000 divided by the then current share price of our Series 1 common
stock. These grants will vest on the first anniversary of the grant date,
provided, that you continue to serve as a director through such vesting date. In
addition, the Company will (i) pay you a one-time retainer fee of $30,000 and
(ii) reimburse reasonable out-of-pocket expenses incurred by you in connection
with your service on the Board, following receipt of acceptable documentation of
such expenses.

 

As a member of the Board, the Company anticipates that you will attend Board
meetings in person or by phone, as well as periodic Board update
teleconferences, and will provide guidance on a periodic basis to the CEO and
the team on issues of strategic and operational importance. Your service as a
member of the Board will be subject to fiduciary duties as provided for under
applicable law, such as the duties of care and loyalty (including an obligation
to maintain the confidentiality of the Company’s proprietary and confidential
information that will be provided to you in the course of your serving as a
member of the Board, and by signing below, you acknowledge and agree to comply
with such duties and obligations).

 

On behalf of all of the Company’s management and the other Directors, we are
excited about you joining the Board and look forward to your input and guidance.

 



--------------------------------------------------------------------------------

LOGO [g846045g62y44.jpg]

If the foregoing terms are agreeable, please indicate your acceptance by signing
the letter in the space provided below and returning this letter to me.

 

 

Sincerely, RETAILMENOT, INC. By: /s/ G. Cotter Cunningham G. Cotter Cunningham

Agreed and Accepted:

/s/ Eric Korman                                                 

Eric Korman